DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0088279 (Shue)(previously cited) in view of U.S. Patent No. 3,185,152 (Ring)(previously cited).
Shue teaches a vascular access device, comprising: a housing (the barrel 7 of Shue), comprising a proximal end, a distal end, and a slot (the guideway 73 of Shue); and an instrument (the needle cannula 21, the needle retracting member 8, and the receiving chamber 51 of Shue) disposed within the housing, wherein the instrument comprises a proximal end and a distal tip (FIGS. 30-35 of Shue), wherein the instrument comprises a catheter or a probe (the needle cannula 21 of Shue).
Shue teaches that the inner cannula 21 has a sharp distal tip 212 and the outer catheter 23 has a blunt distal tip in which the inner cannula protrudes out from the outer catheter during insertion into the body (FIG. 3 of Shue).  Ring teaches a configuration in which the inner cannula has a blunt distal tip and the outer catheter 5 has a sharp distal tip in which the inner cannula is retracted during insertion into the body (FIGS. 1-4 of Ring).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 
With respect to claim 1, the combination teaches or suggests a vascular access device, comprising:
a housing (the barrel 7 of Shue), comprising a proximal end, a distal end, and a slot (the guideway 73 of Shue), wherein the distal end of the housing comprises a coupler mechanism (the nose tubular end portion 723 of Shue) configured to couple to a catheter assembly (the modified catheter 23 and catheter hub 22 of Shue); and
an instrument (the modified cannula 21, the needle retracting member 8, and the receiving chamber 51 of Shue) disposed within the housing, wherein the instrument comprises a proximal end and a blunt distal tip (FIGS. 30-35 of Shue with the blunt tip for the cannula 21 of Shue), 
wherein the instrument comprises a catheter or a probe (the modified cannula 21 of Shue), 
wherein the proximal end of the instrument extends through the slot (the needle retracting member 8 extends through the guideway 73 of Shue) and is configured to move along the slot from a proximal position to a distal position (FIGS. 30-35 of Shue), 
wherein in response to movement of the proximal end of the instrument from the proximal position to the distal position, the instrument is configured to advance beyond the coupler mechanism configured to couple to the catheter assembly (the assembly of Shue has this ability; see FIGS. 30-35 of Shue).

With respect to claim 3, the combination teaches or suggests that the housing is rigid or semi-rigid (the barrel 7 of Shue is rigid; FIGS. 30-35 of Shue).
With respect to claim 5, the combination teaches or suggests that the adapter (the receiving chamber 51 of Shue) is angled with respect to the housing (the barrel 7 of Shue).
With respect to claim 7, the combination teaches or suggests an advancement tab coupled with the instrument (the endcap 74 of Shue which is indirectly coupled to the modified retractable cannula 21 of Shue).
With respect to claim 8, the combination teaches or suggests that the advancement tab is offset from the slot (the endcap 74 of Shue is offset from the guideway 73 of Shue).
With respect to claim 12, the combination teaches or suggests a vascular access system, comprising:
a peripheral intravenous catheter assembly, comprising: a catheter adapter (the modified catheter 23 and catheter hub 22 of Shue), comprising a distal end, a proximal end, and a lumen extending therebetween, the catheter adapter having an integrated extension tube (the catheter hub 22 of Shue); and a first catheter (the modified catheter 23 
an extension, comprising: a housing (the barrel 7 of Shue), comprising a proximal end and a distal end, wherein the distal end of the housing comprises a coupler mechanism (the nose tubular end portion 723 of Shue) coupled to the peripheral intravenous catheter assembly; and an instrument (the modified cannula 21, the needle retracting member 8, and the receiving chamber 51 of Shue) disposed within the housing, 
wherein the instrument comprises a second catheter or a probe (the modified cannula 21 of Shue), wherein the instrument comprises a proximal end and a blunt distal tip (the blunt tip for the cannula 21 of Shue), 
wherein the instrument is configured to move with respect to the housing from a proximal position to a distal position (the assembly of Shue has this ability; see FIGS. 30-35 of Shue), 
wherein the instrument is advanced beyond the distal tip of the first catheter when the instrument is disposed in the distal position (the combination with the modified retractable cannula 21 of Shue being fed through so as to extend out of the catheter 23 of Shue has this ability; see FIGS. 30-35 of Shue).
With respect to claim 13, the combination teaches or suggests that the housing further comprises a slot (the guideway 73 of Shue), wherein the proximal end of the instrument extends through the slot (see FIGS. 30-35 of Shue), wherein the second catheter is configured to advance beyond the distal tip of the first catheter in response to movement of the proximal end of the instrument along the slot (the combination with the modified retractable cannula 21 of Shue 
With respect to claim 15, the combination teaches or suggests that the instrument comprises the second catheter (the modified retractable cannula 21 of Shue), further comprising an adapter coupled to the proximal end of the instrument (the receiving chamber 51 of Shue), wherein the adapter comprises a cavity configured to receive a syringe or a blood collection tube, wherein the adapter further comprises a cannula disposed within the cavity and configured to puncture a septum of the syringe or the blood collection tube in response to the syringe or the blood collection tube being advanced into the cavity of the adapter, wherein the adapter is angled with respect to the housing (FIGS. 30-35 of Shue; paragraphs 0097-0102 of Shue).
With respect to claim 17, the combination teaches or suggests an advancement tab coupled with the second catheter (the endcap 74 of Shue which is indirectly coupled to the modified retractable cannula 21 of Shue).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shue, in view of Ring, and further in view of U.S. Patent No. 4,795,434 (Kujawski).
The combination teaches or suggests that the distal end of the housing comprises a coupler mechanism (the nose tubular end portion 723 of Shue) configured to couple to a catheter assembly (the modified catheter 23 and catheter hub 22 of Shue). Kujawski teaches that a male-female luer connector system may be used to connect housings to catheter hubs (FIGS. 2-3 and col. 6, lines 47-66 of Kujawski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the male-female luer connector system of Kujawski rather than the configuration at the nose tubular end portion 723 of Shue 
With respect to claim 21, the combination teaches or suggests that the coupler mechanism comprises a luer fitting (the male-female luer connector system of Kujawski).

Response to Arguments
The Applicant’s arguments filed 4/30/2021 have been fully considered.
Claim objections
In view of the claim amendments filed on 4/30/2021, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 4/30/2021, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejections
There are new grounds of prior art rejections that were necessitated by the claim amendments filed on 4/30/2021.  
With respect to the Applicant’s assertion that Shue and Ring do not teach “wherein the distal end of the housing comprises a coupler mechanism configured to couple to a catheter assembly; and an instrument disposed within the housing, wherein the instrument comprises a proximal end and a blunt distal tip” of claim 1, after reconsidering Shue and Ring, the Examiner respectfully disagrees. 
Shue teaches that the inner cannula 21 has a sharp distal tip 212 and the outer catheter 23 has a blunt distal tip in which the inner cannula protrudes out from the outer catheter during insertion into the body (FIG. 3 of Shue).  Ring teaches a configuration in which the inner cannula has a distal tip and the outer catheter 5 has a sharp distal tip in which the inner cannula is 
As a result, the combination teaches or suggests a housing (the barrel 7 of Shue), comprising a proximal end, a distal end, and a slot (the guideway 73 of Shue), wherein the distal end of the housing comprises a coupler mechanism (the nose tubular end portion 723 of Shue) configured to couple to a catheter assembly (the modified catheter 23 and catheter hub 22 of Shue); and an instrument (the modified cannula 21, the needle retracting member 8, and the receiving chamber 51 of Shue) disposed within the housing, wherein the instrument comprises a proximal end and a blunt distal tip (FIGS. 30-35 of Shue with the blunt tip for the cannula 21 of Shue).
With respect to the Applicant’s assertion that Shue and Ring do not teach “a housing, comprising a proximal end and a distal end, wherein the distal end of the housing comprises a coupler mechanism coupled to the peripheral intravenous catheter assembly; and an instrument disposed within the housing, wherein the instrument comprises a second catheter or a probe, wherein the instrument comprises a proximal end and a blunt distal tip” of claim 12, after reconsidering Shue and Ring, the Examiner respectfully disagrees. 
Shue teaches that the inner cannula 21 has a sharp distal tip 212 and the outer catheter 23 has a blunt distal tip in which the inner cannula protrudes out from the outer catheter during insertion into the body (FIG. 3 of Shue).  Ring teaches a configuration in which the inner cannula 
As a result, the combination teaches or suggests a housing (the barrel 7 of Shue), comprising a proximal end and a distal end, wherein the distal end of the housing comprises a coupler mechanism (the nose tubular end portion 723 of Shue) coupled to the peripheral intravenous catheter assembly; and an instrument (the modified cannula 21, the needle retracting member 8, and the receiving chamber 51 of Shue) disposed within the housing, wherein the instrument comprises a second catheter or a probe (the modified cannula 21 of Shue), wherein the instrument comprises a proximal end and a blunt distal tip (the blunt tip for the cannula 21 of Shue).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791